IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2628 Disciplinary Docket No. 3
                                :
                Petitioner      :              No. C2-18-1069
                                :
           v.                   :              Attorney Registration No. 309898
                                :
ALICIA ANN BLANKENSHIP,         :              (Lancaster County)
                                :
                Respondent      :




                                         ORDER

PER CURIAM
       AND NOW, this 3rd day of July, 2019, upon consideration of the Certificate of

Admission of Disability by Alicia Ann Blankenship, she is immediately transferred to

inactive status for an indefinite period and until further Order of the Court. See Pa.R.D.E.

301(e). She shall comply with all the provisions of Pa.R.D.E. 217.

       All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.